Citation Nr: 1526942	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  06-18 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, to include consideration of a separate, compensable evaluation for hypertension.

2.  Entitlement to a separate grant of service connection and/or a separate compensable rating for left ventricular hypertrophy.

3.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active service from January 1978 to March 1982, and from August 1982 to April 1987, and from May 1988 to July 1999, when he retired with 20 years of service.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board remanded the claim in May 2009, July 2010, and September 2012.  

In July 2013, the Board denied entitlement to a disability rating in excess of 20 percent for diabetes mellitus with hypertension and Remanded a claim for a separate rating for left ventricular hypertrophy.  The RO readjudicated that claim, after the Board's 2013 Remand, and issued a Supplemental Statement of the Case (SSOC) in October 2013.  That claim therefore returns to the Board.

The Veteran appealed the 2013 Board decision before the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand in October 2014.  The Court issued an Order which incorporated the Joint Motion and vacated the Board's 2013 decision, to the extent that it addressed the claim for a disability rating in excess of 20 percent for diabetes mellitus with hypertension.  The appeal returns to the Board from the Court.  

In the October 2014 Order, based on incorporation of the Joint Motion for Partial Remand, the parties agreed that the Board erred in adjudicating whether entitlement to an evaluation in excess of 20 percent for diabetes mellitus with hypertension was possible insofar as it addressed whether a separate rating was possible for the Veteran's hypertension.  

The parties stated that the Board "appears to have concluded that appellant's hypertension is a complication of his diabetes."  

However, it is important to note that a detailed review of the complete electronic record discloses that the Veteran was treated for hypertension in service and was awarded service connection for hypertension, effective the day following his service separation, by a December 1999 rating decision.  

At that time, the Veteran's hypertension was evaluated as 10 percent disabling, effective from August 1, 1999.  The combined evaluation for the Veteran's service-connected disabilities, as calculated under 38 C.F.R. § 4.25, was 60 percent.  A 60 percent combined disability evaluation has remained in effect since August 1999. 

The RO's December 1999 adjudication granting service connection for hypertension and awarding a 10 percent evaluation for that disability is final.  The Board has no jurisdiction to readjudicate the grant of service connection or the assigned compensable evaluation.  The Board notes that the Veteran's rating decision code sheet has been updated by the RO to more accurately reflect the Veteran's service-connected disabilities.  See June 12, 2015 rating decision code sheet.  

The Board has no statutory authorization to take further action with regard to the Veteran's claim for a separate compensable evaluation for hypertension.

After the Court's October 2014 Order incorporating the October 2014 Joint Motion for Partial Remand was issued, the Veteran submitted a claim for increased compensation based on unemployability(TDIU).  See VA Form 21-8940, with attachment, dated in May 2015.  

In his May 2015 argument on behalf of the Veteran, the Veteran's attorney contends that the Board should grant the Veteran's claim for TDIU at this time.  This claim has not yet been adjudicated by the agency of original jurisdiction.  When the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issues on appeal are more accurately stated as listed on the title page of this decision.

In a May 2015 statement, the Veteran's attorney contends that the Veteran is entitled to separate, compensable ratings for neurologic and genitourinary symptoms (excluding erectile dysfunction), unless those symptoms are considered in support of a total schedular evaluation for diabetes.  

The claims for separate, compensable ratings for neurologic and genitourinary have not been adjudicated or developed by the AOJ.  As the decision below does not grant an evaluation in excess of 20 percent for diabetes mellitus, these claims are REFERRED to the agency of local jurisdiction (AOJ).  

In this regard, it would be of great help to the VA if the Veteran's attorney clearly indicated what neurologic and genitourinary disabilities are at issue in this case.

The October 2014 Joint Motion for Partial Remand noted that the Veteran has "claimed that complications of his diabetes warrant an assignment of a separate rating for . . . bilateral cataracts" as well as for ventricular hypertrophy, and hypertension.  That claim is also raised in the most recent argument submitted on behalf of the Veteran.  

As this claim has not been adjudicated, it is REFERRED to the AOJ.  The Board directs the AOJ's attention to a January 2010 VA examination report that links the cataract of the Veteran's right eye to corticosteroid inhalers the Veteran used for his service-connected asthma.  The Board also directs the AOJ's attention to records in May 2010 and thereafter which reflect that the Veteran underwent bilateral cataract removal.  

The Veteran's attorney also argues that the Board should grant separate, compensable ratings for the Veteran's symptoms of peripheral neuropathy due to diabetes, and a separate, compensable evaluations for genitourinary disability (other than erectile dysfunction).  These claims have not been adjudicated, and are REFERRED to the AOJ.  

Again, it would be of great help to the VA if the Veteran's attorney clearly indicated what issues were being raised. 

With the May 2105 argument submitted on behalf of the Veteran, his representative submitted additional evidence pertinent to the appeal, including the report of an April 2015 Vocational Employability Assessment.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2014).  The Veteran, through his attorney, provided a written waiver of review by the agency of original jurisdiction, through his representative.  Appellate review may proceed, and may include the additional evidence.

The Veteran's claims file, which is wholly electronic (Virtual VA and eFolder documents on the Veterans Benefits Management System), has been reviewed prior to preparation of the decision below. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Treatment of the Veteran's diabetes mellitus, type II, requires the use of insulin and diet restriction, but the Veteran has not been medically advised to restrict his activities and has not required medical evaluation for hypoglycemia; rather, the Veteran has been medically advised to increase his exercise.






CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II, with retinopathy, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.   The law provides that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.  Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  With each claim for an increased rating, VA must consider whether a "staged" rating is appropriate, that is, successive ratings reflecting variations in the disability's severity during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran's appeal for a higher evaluation for the disability at issue requires consideration of staged ratings.

Diabetes mellitus is rated under Diagnostic Code 7913 of the Rating Schedule.  See 38 C.F.R. § 4.119.  Diabetes mellitus requiring insulin and restricted diet, or use of an oral hypoglycemic agent and a restricted diet is assigned a 20 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for diabetes mellitus with retinopathy.  

The Veteran was afforded VA examinations in August 2005, December 2009, January 2010, August 2010, March 2012, October 2012 and February 2013 for his service-connected diabetes mellitus and related disabilities.  

The reports of VA and private examinations during the nearly 10-year period from 2005 to April 2015 reflects that the Veteran used an oral antiglycemic medication, insulin, and diet restrictions to control his blood sugar.  

In 2005, the Veteran reported that he was easily fatigued, and no longer able to play sports, so restriction of his activity was not required.  A December 2009 VA examination report reflects that the examiner opined that the Veteran s diabetes mellitus did not require regulation of activities, as the Veteran had not manifested hypoglycemia, either with or without exercise.  The examiner noted that the Veteran had been encouraged to exercise more and increase his activity level to better control his weight and blood sugar level.  

On VA examination conducted in August 2010, the examiner reported that the Veteran was unable to play sports or walk long distances due to fatigue as well as the danger of hypoglycemic reactions.  The examiner opined that the Veteran was restricted in his ability to perform strenuous activities.  

For VA purposes, the phrase "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913; see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  The objective medical evidence here reflects that the Veteran has been unable to participate in strenuous occupational or recreational activities for many years.  The Veteran himself noted, at his 2005 VA examination, that he became fatigued so easily he could no longer participate in sports.  Rather than limiting his activities, the treating providers have encouraged the Veteran to move and exercise more.  

During the pendency of this appeal, the Veteran has not been hospitalized for hypoglycemia.  There is no record that the Veteran has required emergency treatment for any period of hypoglycemia.  The Veteran sought emergency care in July 2008 because he felt weak, shaky, and his shins hurt.  However, the Veteran did not have hypoglycemia, but rather, had a blood glucose of 242, hyperglycemia.  He was found to be low in sodium (hyponatremia), and was treated for that problem.

In his September 2005 statement, the Veteran reported that he felt tired all the time, and sometimes felt weak, and was unable to do anything physical, such as cutting the grass.  In an April 2015 vocational assessment, the Veteran reported that he could only walk about a block before he had to stop and rest.  He also reported that he was forced to quit working by fatigue and tiredness.  The Veteran's statements that he would like to participate in more strenuous activities, but cannot, because of his service-connected diabetes, are credible.  Nevertheless, the record clearly demonstrates that the Veteran has not been required to avoid strenuous physical activity because his blood sugar becomes too low, requiring him to limit such activity.  

The rating criteria for a 40 percent evaluation under Diagnostic Code 7913 are conjunctive, not disjunctive.  A 40 percent rating is assignable for diabetes mellitus requiring insulin, restricted diet, and regulation of activities only if each criterion is met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  Medical evidence is required to show that strenuous occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).

Because the Veteran's activities are limited by his own fatigue rather than a physician-ordered activity restriction, the Veteran does not require medical direction to limit his activities.  On the contrary, examiners and providers have specifically noted that the Veteran did not require regulation of activities as part of medical management of his diabetes, and have directed the Veteran to increase his activities if possible, providing highly probative evidence against this claim, on this issue. 

The Board therefore finds that a 40 percent evaluation is not warranted.  The Veteran has not required one or two hospitalizations per year due to diabetes, and thus does not meet the criteria for a 60 percent evaluation or a 100 percent schedular evaluation, which requires three or more hospitalizations yearly or weekly medical management.  

Mild diabetic retinopathy was noted in 2008 and thereafter.  At the February 2013 VA examination, the examiner found that diabetic retinopathy, although present in both eyes, remained mild.  Both the right eye near and far vision and left eye near and far vision were correctable to 20/40.  

Where vision is 20/40 in each eye, diabetic retinopathy is not compensable, so this finding does not provide a basis for increasing the Veteran's rating for diabetes mellitus or entitle the Veteran to a separate compensable rating.   

Extraschedular evaluation

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's diabetes mellitus, type II.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board is unable to identify such factors.  Higher ratings for diabetes mellitus are available, but the Veteran did not manifest the increased symptoms required for the higher ratings.  The assigned schedular ratings are, therefore, adequate.  Referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

The Board acknowledges that the provider who conducted an April 2015 Vocational Employability Assessment concluded that the Veteran was forced to stop working because of his service-connected disabilities collectively.  However, the claim of entitlement to TDIU is addressed in the Remand portion of this decision, and is not ready for appellate determination.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced).  VA will be required to consider the collective impact of the Veteran's service-connected disabilities after adjudications of the issues addressed in the Remand, and any other pending matters, have been completed.  
ORDER

The appeal for a disability rating in excess of 20 percent for diabetes mellitus with retinopathy is denied.


REMAND

In the 2013 Supplemental Statement of the claim, the AOJ determined that the Veteran was not entitled to a separate compensable evaluation for left ventricular hypertrophy because that condition was due to hypertension, not service-connected diabetes, as the Veteran alleged.  However, as noted in the Introduction above, service connection has been granted for hypertension.  Therefore, readjudication with consideration of whether the Veteran is entitled to service connection and a separate rating for left ventricular hypertrophy as due to service-connected hypertension is required.  

The Veteran has submitted a formal claim for a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  This claim has not yet been adjudicated by the agency of original jurisdiction.  When the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this claim must be Remanded to the AOJ for any action necessary.

Accordingly, the case is REMANDED for the following actions:
 
1.  Send the Veteran a notice letter which advises him of the issues on appeal and provides required notice of VA's duties to him.  

2.  Obtain medical opinion, either by review on the record, or by examination of the Veteran, to determine whether the Veteran is entitled to a separate grant of service connection for left ventricular hypertrophy as secondary to service-connected hypertension, and whether a separate, compensable evaluation is appropriate.  

3.  Develop and adjudicate the issue of entitlement to TDIU.  If the claim is not granted to the Veteran's satisfaction, return the claim to the Board only if, after appropriate notification of the need to submit a substantive appeal, the Veteran submits such appeal.  

4.  This is a complex case back from the Veteran's Court.  After completing the above, and any other development deemed necessary, readjudicate the claim or claims remaining on appeal.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


